Title: From Thomas Jefferson to Thomas Worthington, 31 January 1807
From: Jefferson, Thomas
To: Worthington, Thomas


                        
                                                
                            
                            [ca. 31 Jan. 1807] 
                        
                  Th: Jefferson presents his compliments to Colo. Worthington, & incloses a draught of a section, which
                            he proposed to Genl. Smith to add by way of amendment to the Volunteer bill. knowing Colo. Worthington to be friendly to
                            this important measure, he has taken this liberty, as he had with Genl Smith that of delivering him the original.
                    